DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 37, as seen in figure 5, and reference character 47, as seen in figures 8c-8d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George (WO 8702327 A1).
Regarding claim 1, George discloses a planter system (figs 1-8) comprising: a planter (1, see fig 
1), wherein an aperture extends through a bottom of the planter (8, see fig 2); and b. a liner (2, see fig 2) comprising:  i. a receptacle (3, see fig 2) ii. a spout extending from a bottom of the receptacle (9, see fig 2); and iii. a filter disposed at a lower portion of the receptacle, wherein the filter provides communication between an interior of the receptacle and an interior of the spout, (15, see fig 6, also page 6, lines 1-8), wherein an interior of the planter is configured to receive at least a portion of the receptacle (see fig 2), wherein at least a portion of the spout is disposed within the planter aperture when the at least a portion of the receptacle is disposed within the planter (see 8 and 9, fig 2).

	Regarding claim 2, George discloses the system of claim 1, when the at least a portion of the receptacle is disposed within the planter, a lower end of the spout is disposed below an exterior bottom surface of the planter (see 8 and 9, fig 2). 

	Regarding claim 8, George discloses the system of claim 1, wherein the planter is made of wood or bamboo (wooden plant tub, see page 4, lines 17-18).

	Regarding claim 13, George discloses a planter liner (2, see fig 2) comprising: i. a receptacle (3, see fig 2) ii. a spout extending from a bottom of the receptacle (9, see fig 2); and iii. a filter disposed at a lower portion of the receptacle, wherein the filter provides communication between an interior of the receptacle and an interior of the spout, (15, see fig 6, also page 6, lines 1-8), wherein at least a portion of the receptacle is configured to be received into a planter (see fig 2), wherein at least a portion of the spout is configured to pass into an aperture at a bottom of the planter as the at least a portion of the receptacle is received into the planter (see 8 and 9, fig 2).

	Regarding claim 14, George discloses the liner of claim 13, wherein, when the at least a portion of the receptacle is received in the planter, a lower end of the spout is disposed below an exterior bottom surface of the planter (see 8 and 9, fig 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claims 1 and 13 above, and further in view of Fong (US 4885870 A).
Regarding claim 3, George discloses the system of claim 1. 
George fails to disclose wherein the spout is in unitary construction with the receptacle.
Fong teaches wherein the spout is in unitary construction with the receptacle (see 8 and 14, fig 
1, also see col 3, lines 20-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the spout being unitary construction of Fong to prevent potential dislodging of the spout during watering, planting or replanting.

Regarding claim 15, George discloses the liner of claim 13. 
George fails to disclose wherein the spout is in unitary construction with the receptacle.
Fong teaches wherein the spout is in unitary construction with the receptacle (see 8 and 14, fig 
1, also see col 3, lines 20-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the spout being unitary construction of Fong to prevent potential dislodging of the spout during watering, planting or replanting.

Regarding claim 20, George discloses the liner of claim 13. 
George fails to disclose wherein the receptacle includes a flange, wherein the liner is configured 
such that the flange extends over a top edge of the planter when the liner is seated in the planter.
	Fong teaches wherein the receptacle includes a flange (13, see fig 2), wherein the liner is configured such that the flange extends over a top edge of the planter when the liner is seated in the planter (see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the receptacle having a flange to keep the liner firmly in place within the planter and prevent leakage or contamination between the liner and the planter. 
Claim(s) 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claims 1 and 13 above, and further in view of Daubenspeck (US 20150305255 A1).
Regarding claim 4, George discloses the system of claim 1. 
George fails to disclose wherein the spout is removably attached to the receptacle.
Daubenspeck teaches wherein the spout is removably attached to the receptacle (tube 16 
disconnected from 14 in fig 1, see tube 16 insertion, para 0019).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the removable spout as taught by Daubenspeck to allow for easier cleaning of the planting system.   

Regarding claim 16, George discloses the liner of claim 13. 
George fails to disclose wherein the spout is removably attached to the receptacle.
Daubenspeck teaches wherein the spout is removably attached to the receptacle (tube 16 
disconnected from 14 in fig 1, see tube 16 insertion, para 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the removable spout as taught by Daubenspeck to allow for easier cleaning of the planting system.   

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claims 1 and 13 above, and further in view of Shi (CN 110301263 A).
Regarding claim 5, George discloses the system of claim 1. 
George fails to disclose wherein the filter is in unitary construction with the receptacle.
Shi teaches wherein the filter is in unitary construction with the receptacle (filter screen 20 is an
integrated structure, see summary of invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the filter being unitary construction as taught by Shi to prevent potential dislodging of the filter during planting or replanting.
	
Regarding claim 17, George discloses the liner of claim 13. 
George fails to disclose wherein the filter is in unitary construction with the receptacle.
Shi teaches wherein the filter is in unitary construction with the receptacle (filter screen 20 is an
integrated structure, see summary of invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the filter being unitary construction as taught by Shi to prevent potential dislodging of the filter during planting or replanting.

Claim(s) 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claims 1 and 13 above, and further in view of Woolsey (US 20210100179 A1).
Regarding claim 6, George discloses the system of claim 1. 
George fails to disclose wherein the filter is removably attached to the receptacle.
Woolsey teaches wherein the filter is removably attached to the receptacle (removable filter 
sponge, see para 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the filter being removable as taught by Woolsey to facilitate easier cleaning and changing of the filter. 

Regarding claim 18, George discloses the liner of claim 13. 
George fails to disclose wherein the filter is removably attached to the receptacle.
Woolsey teaches wherein the filter is removably attached to the receptacle (removable filter 
sponge, see para 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the filter being removable as taught by Woolsey to facilitate easier cleaning and changing of the filter. 

Claim(s) 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claims 1 and 13 above, and further in view of Joseph (US 20150250107 A1).
Regarding claim 7, George discloses the system of claim 1. 
George fails to disclose wherein the receptacle comprises a plurality of feet configured to create 
an air space between the liner and the planter.
Joseph teaches wherein the receptacle comprises a plurality of feet (integrated legs 8, see figs 1 
and 2) configured to create an air space between the liner and the planter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the receptacle having a plurality of feet to create air space as taught by Joseph to leave room for water drainage and prevent root rot.

Regarding claim 19, George discloses the liner of claim 13. 
George fails to disclose wherein the receptacle comprises a plurality of feet configured to create 
an air space between the liner and the planter.
Joseph teaches wherein the receptacle comprises a plurality of feet (integrated legs 8, see figs 1 
and 2) configured to create an air space between the liner and the planter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the modified reference with the receptacle having a plurality of feet to create air space as taught by Joseph to leave room for water drainage and prevent root rot.

Claim(s) 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1), as applied to claim 1 above, and further in view of Ryeong (KR 200455667 Y1) and Fong (US 4885870 A). 
Regarding claim 9, George discloses the system of claim 1.
George fails to disclose wherein the planter comprises a plurality of feet, wherein the system 
further comprises: a. a basin; and b. a basin liner, wherein at least a portion of the basin liner is configured to seat within the basin, wherein the basin liner is configured to receive a lower portion of the planter.
	Fong teaches wherein the planter comprises a plurality of feet (see annotated fig 1 below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the planter having a plurality of feet as taught by Fong to provide increased stability.
	Ryeong teaches a. a basin (63, see figs 1 and 6), b. a basin liner (65 and 67, see fig 6), wherein at least a portion of the basin liner is configured to seat within the basin, wherein the basin liner is configured to receive a lower portion of the planter (71, see fig 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the basin and basin liner of Ryeong for improved water draining. 

    PNG
    media_image1.png
    796
    613
    media_image1.png
    Greyscale

Annotated Fig. 1

Regarding claim 10,  the modified reference teaches the system of claim 9, and George further 
teaches wherein the planter is made of wood or bamboo (wood plant tub, see page 4, lines 17-18). 

Regarding claim 11, the modified reference teaches the system of claim 9, and Ryeong further 
teaches wherein the basin liner comprises a spout that passes through a wall of the basin (fig 6, funnel 65 connects to pipe 67 which passes through hole 69 in container 63). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over George (WO 8702327 A1) in view of Ryeong (KR 200455667 Y1) and Fong (US 4885870 A), as applied to claim 11 above, and further in view of Daubenspeck (US 20150305255 A1).
Regarding claim 12, the modified reference teaches the system of claim 11. 
The modified reference fails to teach further comprising a plug configured to obstruct a flow of 
liquid through the basin liner spout.
	Daubenspeck teaches further comprising a plug (17) configured to obstruct a flow of liquid through the basin liner spout.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the plug of Daubenspeck to allow greater control over the planter’s drainage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited form is relevant as it pertains to similar planting systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644